Case 1:18-cr-00250-FPG Document 20 Filed 06/20/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
V. 18-CR-250-FPG

ALEXANDER SEEGAR, SRI a

Defendant. ( “( (20 2019

 

 

INFORMATION
(Title 18, United States Code, Section 2252A(a)(2)(A))

COUNT 1

The United States Attorney Charges That:

Between in or about February 2018 and July 2018, in the Western District of New
York, the defendant, ALEXANDER SEEGAR, did knowingly receive child pornography as
defined in Title 18, United States Code, Section 2256(8), that was contained on a Samsung
Galaxy cellular telephone SMG955U, bearing Serial No. R38JGOCK9WF, that had been
shipped and transported using any means and facility of interstate and foreign commerce, and
that had been shipped and transported in and affecting interstate and foreign commerce by

any means, including by computer.

All in violation of Title 18, United States Code, Section 2252A(a)(2)(A).
Case 1:18-cr-00250-FPG Document 20 Filed 06/20/19 Page 2 of 2

FORFEITURE ALLEGATION

The United States Attorney Alleges That:

Upon conviction of the offense alleged in Count 1 of this Information, the defendant
shall forfeit to the United States any matter which contains any such visual depiction of child
pornography, which was produced, transported, mailed, shipped, or received and/or any and
all property, real and personal, used or intended to be used to commit or to promote the
commission of such offense, and all property traceable to such property, including but not
limited to the following:

1) Samsung Galaxy cellular telephone, SMG955U, bearing Serial No.

R38JGOCK9WF; and

2) Dropbox account associated with kornrow89@aim.com.

All pursuant to Title 18, United States Code, Sections 2253(a)(1) and 2253(a)(3).

DATED: Buffalo, New York, JuneZ& 2019.

JAMES P. KENNEDY, JR.
United States Attorney

py: (Up OU qa wasn

STEPHANIE LAMARQUE l
Assistant United States Attorney
United States Attorney’s Office
Western District of New York

138 Delaware Avenue

Buffalo, New York 14202
716/843-5894

Stephanie. Lamarque@usdoj.gov
